DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 5/25/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub 2009/0283302 A1) in view of Yamano (US PAT. 7,937,828).
	Lee et al. teach an electrical device comprising: a body including a plurality of coil layers (32a, 32b, as shown in Figs. 4-6, paragraph [0035]) and high-rigidity insulating layers (20, 22, as shown in Figs. 3 and 7, paragraph [0043] and [0051]) disposed on and beneath the plurality of coil layers as shown in Fig. 13 (paragraph [0035], [0061]-[0067]); and external electrodes (60, as shown in Fig. 17, paragraph [0085]) disposed on external surfaces of the body and connected to the coil layers, wherein build-up insulating layers (36, as shown in Fig. 5 and 17, paragraph [0035]) are disposed between the high-rigidity insulating layers to cover the coil layers.
	However, Lee et al. silent a Young's modulus of the high-rigidity insulating layers and the build-up insulating layers where Young's modulus of the high-rigidity insulating layers greater than that of the build-up insulating layers. Yamano teaches a multilayered electrical device having high-rigidity insulating layers (103, 114, as shown in Fig. 1, col. 3, lines 59-61) covered build-up insulating layers (106, col. 3, lines 57-58), wherein the high-rigidity insulating layers have a high rigidity than the build-up insulating layers in order to provide enhancing the rigidity of the inductor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify the high-rigidity insulating layers and the build-up insulating layers of Lee et al. by the high-rigidity insulating layers having a high rigidity than the build-up insulating layers as taught by Yamano in order to provide enhancing the rigidity of the inductor.
	Re. claim 2: The high-rigidity insulating layers have a Young's modulus of 7 GPa or more (col. 5, lines 6-17).
	Re. claim 4: The build-up insulating layers have a Young's modulus equal to 80% or less of a Young's modulus of the high-rigidity insulating layers (col. 5, lines 6-17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yamano, and further in view of Kim et al. (PGPub 2015/0073088 A1).
	Lee et al., modified by Yamano, teach all limitations as set forth above, including glass fibers in the high-rigidity insulating layers for providing the high rigidity. However, Yamano silent how much the glass fillers are in the high-rigidity insulating layers. Kim et al. teach that high contents of fillers increase the rigidity of the composite (paragraph [0085]). At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the filler contents of Yamano in view of Kim et al. as recited in the claimed invention because high contents of fillers increase the rigidity of the high-rigidity insulating layers. Therefore, it would have been an obvious matter of design choice to modify the glass fibers of Yamano with Kim et al. to obtain the invention as specified in claim 3. In this case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.1.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as an inductor. Applicant argues that one of ordinary skill in the art knows that the printed circuit board and the inductor are different structure and have entirely different purposes and function. Examiner traverses the argument. Even though the preamble of the claimed invention describes the inductor, the prior art of record, Lee et al., teaches all the recitations in the body of the claimed invention. According to MPEP 2111.02, Effect of Preamble, II. Preamble Statements Reciting Purpose of Intended Use, the determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. Also, the preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim. Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Clear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant." Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785. Therefore, the inductor as described in the preamble of the claimed invention is not limiting when the claim body describes a structurally complete invention such that deletion of the inductor as described in the preamble of the claimed invention does not affect the structure. The prior art of record Lee et al. teaches all limitations as set forth above, and therefore, examiner maintains his rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729